Citation Nr: 0915933	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed an 
innocently acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 
1965.  

These matters come before the Board of Veterans' Appeals on 
appeal from rating decisions dated in June 2003 and April 
2005 issued by the RO.  The June 2003 rating decision granted 
service connection for hearing loss, assigning a 
noncompensable percent rating effective on January 31, 2003.  

The April 2005 rating decision denied the claim of service 
connection for PTSD.  

As noted, a January 2004 statement supplied by the Veteran 
was found to constitute a Notice of Disagreement with respect 
to the June 2003 rating decision which initially granted 
service connection.  

After the RO issued a Statement of the Case (SOC) to the 
Veteran in January 2009, a Written Brief Presentation, dated 
in March 2009, was received.  The Board finds this to be in 
lieu of a Substantive Appeal as to this issue.  

As the Veteran is deemed to have perfected an appeal to the 
initial rating assigned following the grant of service 
connection, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

As will be discussed, the claim for increase is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran of any further 
action required on his part.  


FINDING OF FACT

The currently demonstrated major depressive disorder is shown 
as likely as not to have had its clinical onset based on 
symptoms that were demonstrated during the Veteran's active 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
psychiatric disability manifested by a major depressive 
disorder is due to disease or injury that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  To the extent that the 
action hereinbelow is fully favorable to the Veteran, further 
discussion of VA's fulfillment of VCAA is not necessary at 
this time.  


Factual Background

The Veteran asserts that his current psychiatric condition 
originated with an incident during a training exercise in 
service.  The service treatment record confirms that he was 
treated for hearing loss and tinnitus following an explosion 
during a training exercise.  A consultation sheet dated in 
April 1964 shows that "TNT" exploded very close to him 
during a "Swift Strike."  

The service treatment records are negative for complaints or 
findings of an innocently acquired psychiatric disorder.  

The Veteran asserts that, following the incident, his 
performance in service deteriorated, leading eventually to 
incarceration in the stockade for several weeks.  A review of 
the service personnel file shows that, in April 1964, he 
violated Article 91, USMJ, failure to obey a lawful order.  
An episode of misconduct in June 1964 was also noted as part 
of a service record.  

An October 2005 VA treatment note includes a diagnosis of 
PTSD; however, the Veteran is not shown to have been afforded 
a psychiatric examination at that time.  

An October 2005 VA mental health master treatment plan 
includes a diagnosis of recurrent major depression.  
Following examination in March 2006, a VA psychiatrist 
supplied a diagnosis of depression not otherwise specified.  

In order to attempt to clarify the diagnosis, the Veteran was 
examined by VA in May 2006.  Following his mental status 
evaluation, the examiner essentially opined that the 
Veteran's experience of being in proximity to an explosion 
that occurred during training was not sufficient to meet the 
threshold for a traumatic event which would support a 
diagnosis of PTSD.  

The VA examiner added that the Veteran had some symptoms that 
probably were best explained by the current depressive 
disorder, together with his not working and a longstanding 
problem of not getting along with others, which the examiner 
added, were exhibited in the service by his frequently losing 
rank and being subjected to disciplinary action.  

The examining psychiatrist concluded that the Veteran had an 
Axis I diagnosis of depressive disorder, not otherwise 
specified; he indicated that the Veteran did not have an Axis 
II diagnosis.  

As noted, with respect to the depressive disorder, the 
examiner explained that the Veteran did have some symptoms 
best explained by that disorder, and suggested that some of 
those symptoms were manifest in service.  He concluded, 
however, that the referenced symptoms were representative of 
"issues of personality," rather than of an Axis I disorder.  

A review of a VA psychiatric-based outpatient record, dated 
in September 2006, includes a diagnosis of depression, not 
otherwise specified.  

The Veteran most recently was afforded a VA PTSD examination 
in November 2008.  The VA examiner is shown to have reviewed 
the claims file.  The examiner commented that the Veteran had 
been diagnosed with major depressive disorder in 2005 (by a 
VA psychiatrist) and with PTSD in 2006 (by a VA nurse 
practitioner).  

The examiner acknowledged the Veteran's in-service 
involvement with a stimulated explosion.  She added that, 
after this event, the Veteran's attitude changed, eventually 
leading to his being charged with insubordination-related 
charges.  After reviewing the medical history, and examining 
the Veteran, the VA psychologist opined that, while the 
Veteran met the DSM-IV stressor criterion, he did not meet 
the necessary criteria for a diagnosis of PTSD.  

The examiner, after supplying a diagnosis of major depressive 
disorder, opined that the Veteran had depressive symptoms 
(including sleep problems, concentration problems, 
irritability, isolation, and anhedonia) that appeared to be 
"at least as likely as not" related to his military 
experiences.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Analysis

As to the claimed psychiatric disorder, here variously 
diagnosed as PTSD, depressive disorder and personality 
disorder, the evidence shows that the recently diagnosed 
major depressive disorder as likely as not developed as the 
result of experiences to which the Veteran was subjected 
during his period of active service.  

As noted, in the course of a comprehensive and detailed 
November 2008 VA examination, the examiner, while finding 
that PTSD was not presently manifested, did opine that the 
Veteran had a major depressive disorder that as likely as not 
was linked to his military service.  A conflicting opinion 
concerning the etiology of the Veteran's currently manifested 
depressive disorder is not of record.  

Given the VA examination opinion, the Board finds the 
evidentiary record to be in relative equipoise in showing 
that the currently diagnosed major depressive disorder had it 
clinical onset during the Veteran's active service.  

In resolving all reasonable doubt in favor of the Veteran, 
service connection for major depressive disorder is 
warranted.  


ORDER

Service connection for the major depressive disorder is 
granted.  


REMAND

As part of his Brief in March 2009, the accredited 
representative asserted that the service-connected hearing 
disorder warranted a compensable rating.  

When a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  

The Veteran was last afforded a VA audiometric examination in 
June 2003.  Hence, he should be afforded a examination in 
order to evaluate the current severity of the disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

In addition, any pertinent treatment records should be 
obtained for review in connection with the claim for 
increase.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
information pertaining to any recent 
treatment for his hearing disability.  
Based on his response, the RO should 
request copies of all clinical records 
from any identified treatment source.  

2.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
All indicated studies should be 
performed.  The examiner should provide a 
detailed medical history, including 
addressing his current hearing 
complaints.  

The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to the examiner for 
review.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

3.  The RO in this regard must review the 
claims folder and ensure that all of 
indicated development has been completed 
to the extent possible.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  If additional evidence or information 
is received that triggers a need for 
further development or assistance, such 
as providing the Veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
action must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board of the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


